Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146371 & (308)                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  DANIEL ADAIR, et al.,                                                                                   David F. Viviano,
           Plaintiffs-Appellants,                                                                                     Justices

  v                                                                 SC: 146371
                                                                    COA: 230858
  STATE OF MICHIGAN,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for expedited decision is GRANTED. The
  application for leave to appeal the November 6, 2012 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE that portion of the Court of Appeals judgment denying all attorney fees for
  Phase II of the plaintiffs’ Headlee Amendment litigation. As explained by the special
  master, the plaintiffs established that their attorneys performed reasonable and necessary
  work relating to the record keeping claim for which they are entitled to attorney fees.
  Adair v Michigan, 486 Mich 468, 493-494 (2010). We REMAND this case to the Court
  of Appeals to articulate on the record specific factual findings regarding the amount of
  attorney fees that are properly compensable for Phase II and enter an award consistent
  with those findings, bearing in mind that the burden of proof to establish the attorney
  time devoted to the record keeping claim and the reasonableness of the requested fees
  rests on the plaintiffs. See Smith v Khouri, 481 Mich 519, 528-529 (2008) (opinion by
  TAYLOR, C.J.). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2013                        _________________________________________
         t0521                                                                 Clerk